Citation Nr: 1624036	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-37 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for narcolepsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1987 to September 2001.  He had additional service with a reserve component that included a period of active duty from October 2001 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In June 2013, the Veteran testified at a Board hearing via videoconferencing before a Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  In a February 2016 letter, the Board advised the Veteran that the VLJ from the August 2010 hearing was no longer employed at the Board and offered him the opportunity for a new Board hearing.  In March 2016, the Veteran responded that he did not want a new Board hearing.

The issue on appeal was previously remanded by the Board in September 2013 for further evidentiary development of requesting outstanding post-service treatment records and to obtain a VA examination for the Veteran's disability.  This was accomplished, and the claim was readjudicated in a May 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

For the entire initial rating period on appeal, the service-connected narcolepsy has not been manifested by at least one major seizure in the last two years or at least two minor seizures in the last six months.


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 10 percent for narcolepsy have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.121, 4.124a Diagnostic Codes 8108, 8911 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

With respect to the appeal for a higher initial rating for narcolepsy, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein. S specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, the June 2013 Board hearing transcript, and the Veteran's written statements. 

The RO arranged for VA examinations in January 2008 and March 2015.  These examinations are found to be adequate for purposes of rating the service-connected narcolepsy.  The examiners reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the severity of the disability.  The examination reports contain all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 
Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of entitlement to higher initial rating for narcolepsy, and finds that the severity of the disability on appeal has not changed during the course of the appeal so as to warrant staged rating, as explained below. 

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Rating Analysis for Narcolepsy

In this case, the Veteran is in receipt of a 10 percent rating for narcolepsy under Diagnostic Code (DC) 8108 for the entire initial rating period.  DC 8108 provides that narcolepsy is rated under petit mal epilepsy.  Under DC 8911, for petit mal epilepsy, both the frequency and type of seizure a veteran experiences are considered in determining the appropriate rating.  38 C.F.R. § 4.124a.

Under the general formula for rating major and minor epileptic seizures, a 10 percent rating is warranted for a confirmed diagnosis and history of seizures.  A 20 percent rating is warranted when there is at least one major seizure in the last two years or at least two minor seizures in the last six months.  A 40 percent rating is warranted if there is at least one major seizure in the last six months or two in the last year; or averaging at least five to eight minor seizures weekly.  A 60 percent rating is warranted for a seizure disorder averaging at least one major seizure in four months over the last year or nine to ten minor seizures per week.  An 80 percent rating is to be assigned when averaging at least one major seizure in three months over the last year, or more than ten minor seizures weekly.  When continuous medication is shown necessary for the control of epilepsy, the minimum rating will be 10 percent.  This rating will not be combined with any other rating for epilepsy. In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures.  38 C.F.R. 
§ 4.124a, DC 8911. 

A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 

Under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating, the seizures must be witnessed or verified at some time by a physician. Regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures are to be ascertained under the ordinary conditions of life while not hospitalized.

After review of all the lay and medical evidence of record, the Board finds that the service-connected narcolepsy does not more nearly approximate the criteria for a higher (20 percent) rating under DC 8911.  38 C.F.R. § 4.124a.  For the entire initial rating period on appeal, continuous medication has been required to control narcolepsy symptoms, but the Veteran did not have at least one major seizure in the last two years or at least two minor seizures in the last six months.

The evidence includes a January 2008 VA examination.  The examiner noted that the Veteran had been diagnosed with sleep apnea and narcolepsy and required naps in the afternoon to cope with his symptoms of daytime sleepiness.  The Veteran was also using medication to control his narcolepsy.  The January 2008 VA examiner also indicated that the Veteran's narcolepsy had "significant" occupational effects as a result of decreased concertation.

Pursuant to the Board's September 2013 remand, the Veteran was afforded a VA examination in March 2015.  During the evaluation, the Veteran reported snoring and extreme sleepiness.  The Veteran stated that he often goes to the bathroom while at work for brief naps approximately three times a day and goes to sleep right after work.  The examiner also noted that continuous medication was required for control of the Veteran's narcolepsy.  It was also indicated that the Veteran had 0 to 1 narcoleptic episodes over the past 6 months, but no minor or major seizures.  The examiner further indicated that the Veteran worked in logistics and had an 8 mile commute.  

The March 2015 VA examiner also indicated that the Veteran had daytime hypersomnolence requiring naps approximately three times a day, rather than irresistible sleep.  The examiner opined that the Veteran did not have narcoleptic attacks.  It was noted that the Veteran was able to drive and worked with no complaints from his superiors, which the examiner indicated would be very
difficult if he was having narcoleptic attacks.  The examiner further opined that the Veteran's current daytime nap episodes were not equivalent to minor seizures as these were not narcoleptic events.  It was also noted that the Veteran's employability was not affected by the narcolepsy history.  The Veteran was noted to be employed in logistics and was previously an independent contractor.  As such the examiner stated that the Veteran was able to secure and maintain employment consistent with his background. 

In a statement dated in July 2015, the Veteran stated that he takes naps two to three times a day.  Even at work, the Veteran indicated that he would go to the bathroom several times a day for naps due to excessive daytime sleepiness.

The Board has considered the Veteran's symptoms, to include excessive daytime sleepiness.  The Board notes, however, the Veteran has already been service-connected for sleep apnea and has been assigned a 50 percent rating.  Under Diagnostic Code 6847, persistent daytime hypersomnolence (daytime sleepiness) is specifically contemplated by the rating criteria for sleep apnea.  Therefore, to award a separate rating based on daytime sleepiness under the Veteran's narcolepsy disability would violate the rule against pyramiding.  38 C.F.R. § 4.14.

Based on the foregoing, throughout the initial rating period on appeal, the service-connected narcolepsy has been manifested by excessive daytime sleepiness and the use of continuous medication.  For the entire initial rating period on appeal, the weight of the lay and medical evidence shows that the Veteran did not have at least one major seizure in the last two years or at least two minor seizures in the last six months that were witnessed or verified at some time by a physician, or even based on the Veteran's history as described during the VA examinations of record.

Accordingly, the Board finds that, for the entire initial rating period on appeal, the service-connected narcolepsy symptoms have not been of the severity indicated for the higher (20 percent) rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply and the claim for a higher initial rating for narcolepsy must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DCs 8108, 8911.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the service-connected narcolepsy for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's narcolepsy, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For the entire initial rating period, the service-connected narcolepsy has manifested in symptoms of excessive daytime sleepiness requiring naps throughout the day and the use of continuous medication.  The schedular rating criteria, including DCs 8108- 8911, specifically provide for disability ratings based on a confirmed diagnosis of narcolepsy or epilepsy with history of seizures, as well as narcolepsy symptoms which are controlled by continuous medication.  DC 8911 also takes into account the duration and frequency of seizures, if present.  Further, the Veteran's hypersomnolence has already been considered in his currently assigned 50 percent rating for sleep apnea.  

In this case, the evidence of record reflects that the Veteran's narcolepsy symptomatology and impairment is not exceptional and is contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for this disability contemplate the Veteran's symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As discussed above, there are higher ratings available under DC 8911, but the Veteran's disability is not productive of such manifestations.  As such, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairment reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life and ability to work.  In the absence of exceptional factors associated with the Veteran's narcolepsy, the Board finds that the criteria for submission for assignment for extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App at 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014),  veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.
  
The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  



TDIU

In the September 2013 remand, the Board had indicated that the Veteran had alleged an inability to maintain employment due to his narcolepsy.  In his July 2008 notice of disagreement, the Veteran stated that he had to resign from his job because it required driving and he was unable to stay awake.  During his June 2013 hearing, the Veteran stated that he was then currently employed, but in a short term position.  The January 2008 VA examiner indicated that the Veteran's narcolepsy had "significant" occupational effects.  As such, the Board had previously found that the issue of entitlement to TDIU had been raised as part of the Veteran's claim for an increased rating for narcolepsy.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

However, upon further review of the record, to include the recently obtained March 2015 VA examination, the evidence reflects that the Veteran remains employed with a government agency in logistics.  See March 2015 VA examination report and the Veteran's July 2015 statement.  Although the Veteran has been noted to have some decreased concentration at work as a result of his narcolepsy, it does not appear that he is currently unemployed or unable to obtain or sustain substantially gainful employment.   See March 2015 VA examiner's medical opinion.

Therefore, the record reflects that the Veteran is currently working with some limitation due to daytime sleepiness and the resulting reduced concertation.  In light of the fact that the Veteran is currently working, and the March 2015 VA examiner's opinion that the Veteran was able to secure and maintain employment consistent with his background, the Board finds that a claim for a TDIU has not been raised and, therefore, is not before the Board on appeal.





							[CONTINUED ON NEXT PAGE]
ORDER

An initial disability rating for narcolepsy in excess of 10 percent for the entire initial rating period on appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


